Exhibit 10.1

 

TERM LOAN AGREEMENT

 

THIS TERM LOAN AGREEMENT (this " Agreement") dated this 5th day of December,
2014

BETWEEN:

Grace McLain Capital Advisors, LLC

of 952 Golf House Rd W, Whitsett, NC, 27377

(the "Lender")

 

AND

UBL Interactive, Inc.

of 6701 Carmel Rd, Charlotte, NC, 28226

(the "Borrower")

 

IN CONSIDERATION OF the Lender loaning certain monies to the Borrower, and the
Borrower repaying such monies to the Lender, both parties agree to keep, perform
and fulfill the promises and conditions set out in this Agreement:

 

  I. Loan Amounts & Interest

 

The Lender will make an unsecured term loan to the Borrower of $200,000 (the
“Tranche A Term Loan”). At the option of the Borrower, as and when requested by
the Borrower, the Lender will make a second unsecured term loan to the Borrower
of $200,000 (the “Tranche B Term Loan” and a third unsecured term loan to the
Borrower of $200,000 (the “Tranche C Term Loan” and together with the Tranche A
Term Loan and the Tranche B Tern Loan, the “Loans”). Borrower promises to repay
these principal amounts to the Lender, with interest payable on the unpaid
principal at the rate of 12.00 percent per annum for the Tranche A Term Loan and
Tranche B Term Loan and at the rate of 14.00 percent per annum for the Tranche C
Term Loan, compounded yearly not in advance.

 



1

 

 

II. Payment

 

The Tranche A Term Loan will be repaid in consecutive monthly installments of
principal ($33,333.34 per month) and interest[1] on the 15th day of each month
commencing the month following execution of this Agreement and continuing until
May 15, 2015 with the balance then owing under this Agreement being paid at that
time.

 

The Tranche B Term Loan will be repaid in consecutive monthly installments of
interest only ($2,000.00 per month) beginning on the 30th day following the
closing of this tranche and continuing until the sixth month following the
closing of the tranche, with the entire principal amount and the balance of
interest then owing under this tranche being paid at that time.

 

The Tranche C Term Loan will be repaid in in full, including principal and
interest, on or before the 180th day following the closing of this tranche.

 

III. Default

 

Notwithstanding anything to the contrary in this Agreement, if the Borrower
defaults in the performance of any material obligation under this Agreement,
then the Lender may declare, upon written notice to the Borrower, the principal
amount outstanding and owing and interest due under this Agreement at that time
to be immediately due and payable.

 

Further, if the Lender declares the principal amount owing under this Agreement
to be immediately due and payable, and the Borrower fails to provide full
payment, interest in the amount of 15.00 percent per annum, calculated yearly
not in advance, will be charged on the outstanding amount, commencing the day
the principal amount is declared due and payable, until full payment is received
by the Lender.

 

IV. Use of Proceeds

 

Proceeds of the Loans will be used by Borrower to (i) provide general working
capital and to otherwise pay expenses incurred including, but not limited to,
payroll and operating expenses and (ii) pay transaction costs related to the
Borrower’s business expansion.

 

--------------------------------------------------------------------------------





[1] Monthly interest payments of $1,733.33, $1,722.22, $1,377.78, $933.33,
$688.89 and $333.33.



 



2

 

 

V. Maturity

 

The Loans will mature upon the earliest to occur of the following:  (i) for a
particular tranche, the six month anniversary of the closing date of such
tranche, (ii) the acceleration of the Loans under the terms of this Agreement,
(iii) the date of a change of control of the Borrower (the “Maturity Date”).

 

VI. Interest Payment

 

Interest payments with respect to the Tranche A Term Loan and the Tranche B Term
Loan will be due in arrears on a monthly basis on the first day of each month
(via ACH or other electronic transfer) in installments based on an actual days
elapsed, on the basis of a 360 day year, and, with respect to the Tranche C Term
Loan, on the Maturity Date.

 

VII.

Prepayment

 

Borrower may prepay any or all of the Loans in minimum increments of $100,000;
provided, however, that (i) prepayments shall be applied first to repay the
Tranche A Term Loan until it has been repaid in full, then to the Tranche B Term
Loan and then to the Tranche C Term Loan and (ii) prepayments shall include
premiums of 3.0% of the prepayment amount for payments made prior to the
Maturity Date unless such prepayment is a result of a funding facility provided
by the Lender or Lender related parties.

 

VIII.

Fees/Expenses

 

Borrower agrees that following execution of the Agreement and the closing of the
Tranche A Term Loan, Lender will receive a 2% structuring fee and a 1% closing
fee on the Tranche A Term Loan. Lender will receive the same fees on the closing
of the Tranche B Term Loan and the closing of theTranche C Term loan with such
fees payable only if those tranches actually close.

 

The fees may be paid in cash or netted against the proceeds of the Loans, at the
discretion of Lender. Lender will be reimbursed at closing for out of pocket
costs related to the Loans (including reasonable legal fees, due diligence and
other costs) up to a maximum amount of $7,500.  At the discretion of Lender,
these out of pocket costs may also be deducted from the proceeds of the Loans.
The Lender acknowledges that, as of this date, the lender has received a $6,500
expense deposit to be applied against its out of pocket costs.

 



3

 

 

IX.

Warrants

 

In connection with making the Tranche A Term Loan, Lender will receive
detachable and transferable warrants (the “Term Loan A Warrants”) to purchase
1.5% of Borrower’s total outstanding shares of common stock on a non-Fully
Diluted basis (but including the issuance of the equity underlying the Warrants)
calculated as of the date of closing of the Tranche A Term Loan. Upon and
subject to the closing of the Tranche B Term Loan, the Lender will receive
detachable and transferable warrants (the “Term Loan B Warrants”) to purchase an
additional 1.5% of the outstanding common stock of the Borrower calculated as of
the closing date of the Tranche B Term Loan, and upon and subject to the closing
of the Tranche C Term Loan, the Lender will receive detachable and transferable
warrants (the “Term Loan C Warrants” and together with the Term Loan A Warrants
and the Term Loan B Warrants, the “Warrants”) to purchase an additional 1.0% of
the outstanding common stock of the Borrower calculated as of the closing date
of the Tranche C Term Loan.

 

The Warrants will not be subject to anti-dilution protection (but will be
subject to adjustment for stock dividends, subdivisions and combinations) or
rights other than those of the Borrower’s common stock shareholders.

 

The exercise price per unit of the Warrants will be set at $0.15.

 

The Warrants will be i) in substantially the form attached hereto as Exhibit A,
ii) fully vested and exercisable upon purchase, iii) exercisable in whole or in
part from time to time, iv) have a term of two (2) years from the date of issue.

   

 

X.

Board of Directors

 

As long as any principal amount of the Loans is outstanding, the Lender will
have the right to appoint one board observer (non-voting).

 



4

 

 

XI. Governing Law

 

This Agreement will be construed in accordance with and governed by the laws of
the State of North Carolina.

 

XII. Costs

 

All costs, expenses and expenditures including, without limitation, reasonable
legal costs, incurred by enforcing this Agreement as a result of any default by
the Borrower, will be added to the principal then outstanding and will
immediately be paid by the Borrower.

 

XIII. Binding Effect

 

This Agreement will pass to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and permitted assigns of the
Borrower and Lender. The Borrower waives presentment for payment, notice of
non-payment, protest, and notice of protest.

 

XIV. Amendments

 

This Agreement may only be amended or modified by a written instrument executed
by both the Borrower and the Lender.

 

XV. Severability

 

The clauses and paragraphs contained in this Agreement are intended to be read
and construed independently of each other. If any term, covenant, condition or
provision of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, it is the parties' intent that such provision be
reduced in scope by the court only to the extent deemed necessary by that court
to render the provision reasonable and enforceable and the remainder of the
provisions of this Agreement will in no way be affected, impaired or invalidated
as a result.

 

XVI. General Provisions

 

Headings are inserted for the convenience of the parties only and are not to be
considered when interpreting this Agreement. Words in the singular mean and
include the plural and vice versa. Words in the masculine mean and include the
feminine and vice versa.

 



5

 

 

XVII. Entire Agreement

 

This Agreement constitutes the entire agreement between the parties and there
are no further items or provisions, either oral or otherwise. This Agreement
supersedes and replaces any prior understands or agreements, whether written or
oral, including that certain conditional commitment letter and summary of terms
and conditions dated September 30, 2014 by and between the parties, with respect
to the subject matter of this Agreement.

 

XVIII. Execution

 

This Agreement may be executed in counterparts, each of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to each
other party, it being understood that the parties need not sign the same
counterpart.

 

IN WITNESS WHEREOF, the parties have duly affixed their signatures under hand
and seal on this 5th day of December, 2014.

 



SIGNED, SEALED, AND DELIVERED
this 5th day of December, 2014.     Grace McLain Capital Advisors, LLC        
per: /s/Bill Rhew (SEAL)         Bill Rhew, Managing Director  

 

SIGNED, SEALED, AND DELIVERED
this 5th day of December, 2014.     UBL Interactive, Inc.         per: /s/ Chris
Travers (SEAL)         Chris Travers, President  



 

 

 

6



--------------------------------------------------------------------------------

 